
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4362
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2012
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To provide effective criminal prosecutions
		  for certain identity thefts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping Tax Offenders and Prosecuting
			 Identity Theft Act of 2012 or the STOP
			 Identity Theft Act of 2012.
		2.Use of Department
			 of Justice resources with regard to tax return identity theft
			(a)In
			 generalThe Attorney General
			 should make use of all existing resources of the Department of Justice,
			 including any appropriate task forces, to bring more perpetrators of tax return
			 identity theft to justice.
			(b)Considerations
			 To be taken into accountIn
			 carrying out this section, the Attorney General should take into account the
			 following:
				(1)The need to
			 concentrate efforts in those areas of the country where the crime is most
			 frequently reported.
				(2)The need to
			 coordinate with State and local authorities for the most efficient use of their
			 laws and resources to prosecute and prevent the crime.
				(3)The need to
			 protect vulnerable groups, such as veterans, seniors, and minors (especially
			 foster children) from becoming victims or otherwise used in the offense.
				3.Victims of
			 identity theft may include organizationsSection 1028(d)(7)
			 of title 18, United States Code, is amended by striking specific
			 individual and inserting specific person.
		4.Tax fraud as a
			 predicate for aggravated identity theftSection 1028A(c)
			 of title 18, United States Code, is amended—
			(1)in paragraph (10),
			 by striking or;
			(2)in paragraph (11),
			 by striking the period at the end and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(12)section 7206 or 7207 of the Internal
				Revenue Code of
				1986.
					.
			5.Reporting
			 requirement
			(a)GenerallyBeginning with the first report made more
			 than 9 months after the date of the enactment of this Act under
			 section
			 1116 of title 31, United States Code, the Attorney General
			 shall include in such report the information described in subsection (b) of
			 this section as to progress in implementing this Act and the amendments made by
			 this Act.
			(b)ContentsThe
			 information referred to in subsection (a) is as follows:
				(1)Information
			 readily available to the Department of Justice about trends in the incidence of
			 tax return identity theft.
				(2)The effectiveness
			 of statutory tools, including those provided by this Act, in aiding the
			 Department of Justice in the prosecution of tax return identity theft.
				(3)Recommendations on
			 additional statutory tools that would aid in removing barriers to effective
			 prosecution of tax return identity theft.
				(4)The status on
			 implementing the recommendations of the Department’s March 2010 Audit Report
			 10–21 entitled The Department of Justice’s Efforts to Combat Identity
			 Theft.
				
	
		
			Passed the House of
			 Representatives August 1, 2012.
			Karen L. Haas,
			Clerk
		
	
